Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino et al. (2015/0338525) in view of Carroll (WO 2008/097272)
	Regarding claim 9, Valentino teaches a radiation detection and processing system, comprising: an unmanned ground or celestial radiation detection module (Valentino, [0133]), including: photovoltaic layer configured to absorb first radiation and produce electrical charge (Valentino, [0178]); an energy storage layer configured to store the electrical charge (id.); a layer configured to receive second radiation and produce an electrical signal indicative thereof (Valentino, [0122]); and an acquisition and communication layer powered with the stored charge and configured to measure the electrical signal 
	Valentino lacks explicit teaching of the photovoltaic layer and the radiation detection layer are  quantum dot layers.
	Carroll teaches quantum dot layer photovoltaic layers suitable for use as either the photovoltaic layer or the radiation detection layer or both of Valentino.  (Carroll, throughout)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the quantum dot detector and PV layers of Carroll in the device of Valentino in order to take advantage of the benefits of that type of detector, in particular their high efficiency.
	Regarding claims 10 and 11, the combination of Valentino and Carroll further teaches a wireless interface to communicate to/from the device.  (Valentino, [0118])
	Regarding claim 12, the combination of Valentino and Carroll further teaches a memory and a processor. (Valentino, [0118] SOC)
	Regarding claim 13, the combination of Valentino and Carroll further teaches a spectral algorithm (Valentino [0023]-[0024])
	Regarding claim 14, the combination of Valentino and Carroll further teaches the photovoltaic layer is configured to absorb radiation in a band from a group consisting of visible light and infrared light. (Valentino, [0178])
	Regarding claim 15, the relative dimensions of the claimed invention are insufficient to distinguish the claimed invention from the cited prior art absent some unexpected result of the dimensions.
	Regarding claim 16, the combination of Valentino and Carroll further teaches a rechargeable battery or supercapacitor.  (Valentino, [0119])
	Regarding claim 17, claim 17 is rejected on the same grounds as claim 9, as it has the same substantive limitations.
	Regarding claim 19, the combination of Valentino and Carroll further teaches receiving the transmitted data by a processing device remote from the radiation detector; and processing the received data with the remote processing device. (Valentino, [0118])
	Regarding claim 20, the combination of Valentino and Carroll further teaches  the acquisition and communication layer receives operating power only from the energy storage layer. (Valentino, [0119])
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record does not disclose, teach, or fairly suggest the claimed layers in the claimed order.
Regarding claim 18, the prior art of record does not disclose, teach, or fairly suggest the claimed steps in combination with the material in the parent claim.
Dependent claims are indicated as containing allowable subject matter based on their dependence from one of claims 1 and 18.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884